Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 7/18/2022, claims 1-20 are amended, no claims have been cancelled, therefore, claims 1-20 are still pending in the application.
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Response to Applicant’s Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho., US 10,817,188 B2, in view of Harasawa et al. US 2012/0144094 A1.
Regarding claims 1, 9 and 16, Ho teaches a storage system, comprising: 
A storage device (Fig.1, a storage device 100; col.2, lines 52-56) comprising a volatile memory (Fig.1, volatile memory 150), a non-volatile memory (Fig.1, non-volatile memory 160), and a mode of operation to flush data in the volatile memory to the non-volatile memory (claim 1 and col.3, lines 60-63;  when power is suddenly shut off (hereunder is referred as a sudden power-off event), the control unit 140 flushes the data stored in the volatile memory 150 into the data flush block 166) based on a power condition (claim 1 and col.3, lines 60-63).
Ho does not clearly teach a power management device that receives information from the storage device, the information indicating that the storage device is capable of providing the mode of operation to flush data. Ho teaches when the sudden power-off event of the data storage device occurs (see claim 1 of Ho).
However, Harasawa teaches a power management device that receives information from the storage device, the information indicating that the storage device is capable of providing the mode of operation to flush data (section 0025; the flush command 112 is issued from the microprocessor (MPU) incorporated in the SSD when the main power supply is cut from the SSD. In response to the flush command 112, the command process module 11 performs the write flush process). Applicant’s specification does not clearly explain how the information receive from the storage device, applicant only mentioned a loss of power is detected, then flush operation… (see section 0005 and section 0021 of application).
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Harasawa into Ho's memory system such as a power management device that receives information from the storage device, the information indicating that the storage device is capable of providing the mode of operation to flush data because the write flush process so performed can reliably prevent the data from erased in the buffer memory 22 even if the main power supply for the SSD is cut (section 0047 of Harasawa).

Regarding claim 2, Ho and Harasawa teach the claimed invention as shown above, Ho further teaches the power management device, based on the information, further controls a voltage applied to a connector pin of the storage device (col.5, lines 12-16; configuring the control unit 140 to determine whether the data storage device 100 has the sudden power-off event according to the determination results from the GPIO pin 142 and the voltage detection unit 144).

Regarding claim 3, Ho and Harasawa teach the claimed invention as shown above, Ho further teaches the connector pin comprises an auxiliary connection pin (it is taught as GPIO pin 142 in Fig.1). 

Regarding claim 4, Ho and Harasawa teach the claimed invention as shown above, Ho further teaches the voltage comprises +12v (col.2, lines 57-62; the voltage pull-up module 110 is configured to receive an external power EP (e.g., 5V) provided by the host 200, pull up the voltage level of the received external power EP and generate a pull-up power HV (e.g., 12V) accordingly. The charge storage device 120 is electrically coupled between the pull-up power HV and a reference voltage level REF).

Regarding claim 5, Ho and Harasawa teach the claimed invention as shown above, Ho further teaches the storage device comprises a predetermined number of super capacitors (col.2, lines 63-64; the charge storage device 120 is implemented by a capacitor).  

Regarding claim 6, Ho and Harasawa teach the claimed invention as shown above, Ho further teaches the storage device comprises a solid-state drive SSD (Fig.1, it is taught as a non-volatile memory).

Regarding claim 7, Ho and Harasawa teach the claimed invention as shown above, Ho further teaches the storage device receives power (col.3, lines 20-22; a portion of the pull-down powers V1, V2, V3 and V4 may be directly provided to the volatile memory 150 and the non-volatile memory 160), to flush data, from a super capacitor that is external to the storage device (Fig.1 and col.2, lines 60-64; The charge storage device 120 is electrically coupled between the pull-up power HV and a reference voltage level REF. In the present embodiment, the charge storage device 120 is implemented by a capacitor). 
 
Regarding claim 8, Ho and Harasawa teach the claimed invention as shown above, Ho further teaches comprising a mid-plane (Fig.1; it is taught as a voltage pull-up module 110, a charge storage device 120, a voltage pull-down module 130, a control unit 140) to which the storage device connects, wherein the mid-plane comprises at least one super capacitor associated with storage device (Fig.1; the charge storage device 120 is implemented by a capacitor).  
 
Regarding claim 10, Ho and Harasawa teach the claimed invention as shown above, Ho further teaches the message is received from a power management device of a storage system (col.5, lines 12-16; configuring the control unit 140 to determine whether the data storage device 100 has the sudden power-off event according to the determination results from the GPIO pin 142 and the voltage detection unit 144).
  
Regarding claim 11, Ho and Harasawa teach the claimed invention as shown above, Ho further teaches the storage device comprises a U.2 connector (it is taught as pin 142), and wherein a connector pin of the U.2 connector receives a power supply voltage that is used by the storage device (col.4, lines 47-60; The GPIO pin 142 is configured to receive a shutdown notification signal IR provided by the host 200) to flush data from the volatile memory to the non-volatile memory (Fig.2; configuring the control unit 140 to copy or move the data in the volatile memory 150 to the data flush block 166) based on the power condition (Fig.2; S206).  

Regarding claim 12, Ho and Harasawa teach the claimed invention as shown above, Ho further teaches the connector pin comprises an auxiliary connection pin (it is taught as pin 142).  

Regarding claim 13, Ho and Harasawa teach the claimed invention as shown above, Ho further teaches the storage device comprises a solid-state drive SSD (Fig.1, it is taught as a non-volatile memory).

Regarding claim 14, Ho and Harasawa teach the claimed invention as shown above, Ho further teaches the communication link comprises one of an Ethernet network, a Peripheral Component Interconnect Express (PCIe) bus, or a System Management Bus (SMBus) (col.4, lines 29-33; the communication interface 170 may be implemented by a SATA (serial ATA (advanced technology attachment)), a SAS (serial attached SCSI), a PCI-E (peripheral component interconnect express) or a USB (universal serial bus)).

Regarding claim 15, Ho and Harasawa teach the claimed invention as shown above, Ho further teaches the power condition comprises a first portion, and the storage device further communicates over the communication link, information that the storage device is capable of providing a mode of operation to flush data in a volatile memory to a non-volatile memory based on a second portion of the power condition (col.4, lines 47-65; The control unit 140 selectively includes at least one of a GPIO (general purpose input/output) pin 142 and a voltage detection unit 144. In the present embodiment, the control unit 140 includes both of the GPIO pin 142 and the voltage detection unit 144. The voltage detection unit 144 is configured to receive the external power EP provided by the host 200 and determine whether the received external power EP is smaller than a first voltage threshold (e.g., 4V). The control unit 140 would acknowledge an interrupt or stop of the external power EP when the voltage detection unit 144 determines that the external power EP is smaller than the first voltage threshold. The GPIO pin 142 is configured to receive a shutdown notification signal IR provided by the host 200 and determine whether the shutdown notification signal IR is smaller than a second voltage threshold (e.g., 0.8V). The control unit 140 would acknowledge an interrupt or stop of the external power EP when the GPIO pin 142 determines that the external power EP is smaller than the second voltage threshold).  

Regarding claim 17, Ho and Harasawa teach the claimed invention as shown above, Ho further teaches the storage device further comprises a first connector, wherein the storage system further comprises a mid-plane comprising a second connector that receives the first connector and comprises at least one supercap coupled to the second connector (Fig.1; the charge storage device 120 is implemented by a capacitor).  

Regarding claim 18, Ho and Harasawa teach the claimed invention as shown above, Ho further teaches the power management device further controls a voltage to a connector pin of the first connector based on receiving the information from the storage device (Fig.1 and 2).  

Regarding claim 19, Ho and Harasawa teach the claimed invention as shown above, Ho further teaches the storage device comprises a solid-state drive (Fig.1, it is taught as a non-volatile memory).

Regarding claim 20, Ho and Harasawa teach the claimed invention as shown above, Ho further teaches the storage device comprises one or more super capacitors (col.2, lines 63-64; the charge storage device 120 is implemented by a capacitor).  
      
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


            When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/HUA J SONG/           Primary Examiner, Art Unit 2133